DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa U.S. PGPUB No. 2019/0066971.

Regarding claim 1, Nakazawa discloses a particle beam irradiation apparatus, comprising: an irradiation unit 111 configured to radiate a particle beam within a predetermined irradiation region 124; a first detection unit 130 configured to detect first particles (secondary electrons) generated from a sample 111, which is arranged so as to be located in the predetermined irradiation region, as a result of irradiation of the sample with the particle beam (as illustrated in figure 1); a second detection unit 131 configured to detect second particles (backscattered electrons) generated from the sample 111 as a result of the irradiation of the sample with the particle beam (as illustrated in figure 1); an image forming unit 118 configured to form an observation image based on a first signal obtained by the detection of the first particles, which is 

Regarding claim 6, Nakazawa discloses that the first region (the position (Xi, Yi)) is included in the first observation image [0039], and includes a portion of the sample 111, which is a target desired to be observed [0039], and wherein the second region ((Xi, Yi) in an N+1th image) is included in the second observation image, and includes a mark (pixel) serving as a reference in drift correction for correcting a position of the first region (since brightness is determined based on image shift for each pixel [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. U.S. PGPUB No. 2019/0385810 in view of Shishido et al. U.S. PGPUB No. 2015/0212019.

Regarding claim 1, Sato discloses a particle beam irradiation apparatus, comprising: an irradiation unit 101 configured to radiate a particle beam 130 within a predetermined irradiation region 103; a first detection unit 110 configured to detect first particles 131a generated from a sample 103, which is arranged so as to be located in the predetermined irradiation region (as illustrated in figure 1), as a result of irradiation of the sample with the particle beam (“a secondary electron detector 110 which detects secondary electrons 131a generated in the sample 103” [0032]); a second detection unit 118 configured to detect second particles 131b generated from the sample as a result of the irradiation of the sample with the particle beam (“When the primary electron beam 130 is applied to the sample 103, the signal electrons such as the secondary electrons 131a and the backscattered electrons 131b are emitted” [0034]); an image forming unit 702 configured to form an observation image 703 based on a first signal obtained by the detection of the first particles 131a, which is performed by the first detection unit 110, 
Shishido discloses a method for correcting brightness of an image obtained by a particle beam irradiation apparatus including calculating a brightness of a region in the acquired observation image, and perform a brightness adjustment of the first detection 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato with the brightness correction method of Shishido in order to automate the brightness correction of Sato, thereby improving image quality and allowing greater reproducibility of image correction between images.

Regarding claim 4, Sato discloses that the first observation image 703 is the observation image formed based on the first signal (from detector 110), and wherein the second observation image 704 is the observation image formed based on the second signal (from detector 118): “A scanning image 703 obtained from a secondary electron detector and a scanning image 704 obtained from a backscattered electron detector are displayed on the monitor 702” [0073].

Regarding claim 5, Sato discloses that the control unit is configured to make the brightness of the first region closer to the first target brightness through the first brightness adjustment and to make the brightness of the second region closer to the second target brightness through the second brightness adjustment (since a user 

Regarding claim 7, Sato discloses, as illustrated in figure 15, a display unit 702 configured to display an image, wherein the control unit 701 is configured to control the display unit 702 to display at least one of the first observation image 703 formed by the image forming unit after the first brightness adjustment or the second observation image 704 formed by the image forming unit after the second brightness adjustment (since brightness is adjusted by a slider and therefore the images are displayed in real time, including after brightness correction).

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. U.S. PGPUB No. 2019/0385810 in view of Shishido et al. U.S. PGPUB No. 2015/0212019 in view of Takagi et al. U.S. PGPUB No. 2019/0362933.

Regarding claim 2, Sato discloses the claimed invention except that while Sato discloses changing the brightness of an image 703 acquired by imaging secondary electrons there is no explicit disclosure of changing the brightness of a second image formed based on the first signal (by imaging secondary electrons).
Takagi discloses a scanning electron microscope which acquires plural secondary electron images (“SE image generation unit 116” [0041]) and plural backscattered electron images (“a BSE image generation unit 113” [0041] – “imaging 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato with the repeated imaging of Takagi (thereby resulting in plural images 703 acquired and displayed at different times, and therefore first and second images formed based on the first signal) in order to acquire images of different samples at different times, or to view different regions on a same sample, thereby allowing the apparatus to be used more than once.

Regarding claim 3, Sato discloses the claimed invention except that while Sato discloses changing the brightness of an image 704 acquired by imaging backscattered electrons there is no explicit disclosure of changing the brightness of a second image formed based on the second signal (by imaging backscattered electrons).
Takagi discloses a scanning electron microscope which acquires plural secondary electron images (“SE image generation unit 116” [0041]) and plural backscattered electron images (“a BSE image generation unit 113” [0041] – “imaging and measurement processing may be desynchronized so as to store the images in the storage unit 118 and to sequentially process the imaged images, or the imaged images may be stored in another storage unit and separately subjected to offline batch processing” [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881